SHERWOOD, J.
No bill of exceptions in this case,, and defendant convicted under tbe second count of tbe indictment and bis punishment assessed at five years in tbe penitentiary.
Tbe second count referred to, is tbe following:
“And tbe grand jurors aforesaid, upon their oaths aforesaid, do further say and present that R. B. Turner, at tbe county of Jackson and State of Missouri, on tbe 23rd day of" December, 1895, unlawfully and feloniously did have in bis possession and custody a certain false, forged and counterfeit check purporting to be made by tbe Hudson-Nimberly Publishing Company, a corporation duly incorporated and existing under and by virtue of tbe laws of the State of Missouri,, and purporting to be drawn on tbe Eirst National Bank of Kansas City, Missouri, a banking corporation duly organized according to tbe laws of the Dnited States, wbicb said false,. *208forged and counterfeited check is of the tenor following, that is to say:
‘Nansas City, Mo., December 23, 1895. No. 681.
‘First National Bank of Nansas City, Mo.
‘Pay to.S. M. Thompson.or order, $8.20. .Eight and 20-100 .dollars.
‘Hudson-Kimberly Publishing Oo.
‘E. PL’
“'With felonious intent to utter, pass, sell and exchange the said false, forged and counterfeit check as true, to Marcus Lazare and L. Schroeder, with felonious intent to defraud them, the said Marcus Lazare and L. Schroeder, parties doing business under the name and style of Lazare & Schroeder, parties as aforesaid; he, the said R.B.Turner,then and there, well knowing the said check to be false, forged and counterfeit, against the peace and dignity of the State.”
This indictment is bottomed on section 3635, Revised Statutes 1889, and conforms to that section and is also in accordance with the ruling of this court in State v. Allen, 116 Mo. 548.
Yet it was not necessary that the indictment should specify there was an intent to cheat or defraud any particular person, because the general allegation that there was an intent to cheat or defraud would have been sufficient. [Section ■3983, Revised Statutes 1889.]
Judgment affirmed.
All concur.